DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 4-6, it is not immediately clear to Examiner if the “mounting surface” is that of the main worktable or if there are multiple mounting surfaces.  Therefore, this claim language is indefinite.
Regarding claims 2-19, these claim are rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Claim 9 recites the limitation "the second surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This claim appears to be properly dependent upon claim 8, not claim 7.
Claim 9 recites the limitation "the second auxiliary worktable" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim appears to be properly dependent upon claim 8, not claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20050127038 to Tannous et al. (Tannous).
Regarding claims 1-2, Tannous teaches a cleaning device (Fig. 1, generally), comprising: a base body (Fig. 1, part 14); a main worktable (Fig. 1, at part 18); a spray head configured to move in a preset direction vertical to a mounting surface to clean a to-be-cleaned panel on the mounting surface and including a nozzle provided facing the mounting surface of the main worktable (Fig. 1, part 38); and a first auxiliary worktable that is provided on the base body and located at one end of the main worktable along the preset direction vertical to the mounting surface (Fig. 1, part 21), wherein a first surface of the first auxiliary worktable facing the spray head is parallel to the mounting surface (see pivot, Fig. 1, part 37), and the first surface is higher than the mounting surface or flush with the mounting surface (see Fig. 1, part 21).
The claim language in claim 2, regarding “wherein a height difference between the first surface and the mounting surface is equal to a thickness of the to-be-cleaned panel” is regarded as intended use as Applicant gives alternative language and the apparatus of Tannous meets the limitations of claim as being flush, does not add further structural limitations to the claim language, and because the apparatus of Tannous is capable of performing said intended use the limitations of the claim are considered to be met.
Examiner notes that Applicant may easily overcome this claim language by amending the preamble of claim 1, by simply claiming, “A cleaning device configured to clean a display panel, comprising:”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711